Quillian, Judge.
Where as in this case there has been no bona fide attempt to comply with Code (Ann.) § 70-305, with reference to the use of the stenographic report of the evidence on the trial as a brief of evidence, this court will not pass on any assignment of error which would require a reference to the purported brief of evidence. And where on appeal to this court, it appears from the record, as it does here, that the purported brief consists of almost the entire stenographic report and many pages include either motions to rule out evidence, objections to the introduction of evidence, rulings of the court on various matters and numerous colloquies between counsel and the court, this court will affirm the trial court’s judgments denying the defendant’s motion for new trial, based solely on the general grounds, and the motion for judgment notwithstanding the verdict, based solely on the ground that a verdict should have been directed for the defendant as the evidence did not authorize a verdict for the plaintiff. Ivester v. Miller, 98 Ga. App. 359 (105 S. E. 2d 774), and citations; Montgomery v. State, 95 Ga. App. 461 (98 S. E. 2d 57), and numerous citations. Accordingly the two judgments of the trial court to which reference is made above are necessarily affirmed.

Judgments affirmed.


Felton, C. J., and Nichols, J., concur.

Alan S. Gaynor, Bouhan, Lawrence, Williams, Levy & Mc-Alpin, for plaintiff in error.
Oliver, Davis & Maner, David H. Fritts, contra.